Citation Nr: 1409759	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-47 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

At the August 2013 hearing before the undersigned, the Veteran requested that his case be advanced on the docket due to financial hardship.  See Transcript (Tr.) on page 3.  There is an undated letter to the Veteran in the Veteran's claims file, wherein the Board informed the Veteran that to grant a motion to advance on the docket due to financial hardship, there must be evidence that demonstrates such, to include a pending bankruptcy, home foreclosure, or homelessness and that general financial difficulties alone are not sufficient.  The Board gave the Veteran 30 days to submit additional evidence in support of the motion.  Unfortunately, there is no date stamped on the letter to indicate if and when the letter was sent.  Without the date stamp showing that the ordinary course of business was completed, the Board will not presume that the letter was, in fact, sent to the Veteran.  Regardless, the Veteran's claims are now before the Board, and to issue a new letter and give the Veteran 30 days to submit evidence would only delay consideration of his appeal.

As of the date of this remand, there has been no evidence to substantiate the Veteran's allegation of a financial hardship.  The Veteran is informed that he can still submit evidence to the Board supporting advancement of his case on the docket due to financial hardship so that when the case comes back to the Board, it may consider the Veteran's motion at that time.  The above paragraph provides examples of what constitutes financial hardship.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is warranted before deciding the issues on appeal.

The Veteran states that he sustained injuries to right shoulder and left knee in an in-service automobile accident that occurred in October 1966.  He states he was hospitalized following this accident for approximately three weeks as an in-patient at the Rhein-Main Air Base in Germany.  See Tr. on pgs 5-6.  These hospital records are not part of the Veteran's service treatment records, and there appears to have been no attempt to obtain them.  Thus, the Board finds that as many request as necessary should be made to obtain these relevant hospital records.  38 C.F.R. § 3.159(c)(2).

The Veteran also states that there was a criminal investigative department (CID) investigation that was conducted following this accident because a "German National" was killed in the accident.  Id. at 5.  He testified that he was court-martialed as a result of the accident.  There are some records in the claims file pertaining to the CID report; however, they appear to be incomplete.  For example, an "Index of Exhibits" from the report shows that there are exhibits A, B, B-1, C, D, E, F, G and H.  Of record are exhibits A, B, B-1, C, D and E.  Exhibits F, G and H are not part of the record.  The Board finds that an attempt to get the CID report with all the supporting documents should be made.  Additionally, the Veteran's service personnel records are potentially relevant to the issues on appeal, and thus the Board will request that the Veteran's entire personnel file be obtained.

At the March 2013 hearing, the Veteran testified that he underwent physicals following his service discharge.  The undersigned asked the Veteran if he had attempted to get any these records.  The Veteran stated he had obtained the records but he had had "three fires."  Id. at 21.  When asked if these records were no longer available, the Veteran stated he had "a few."  He was asked if he had submitted these records to VA, and he stated he had.  He added that his former wife had submitted these records but that VA "did something wrong."  Thus, it is unclear whether VA lost the records.  The Board would like to ensure that all potentially relevant records are part of the claims file and requests that the Veteran submit the records he has in his possession.

At a February 1993 VA examination, the Veteran reported he had applied for Social Security benefits in 1982 but was turned down.  These records are potentially relevant to the issues on appeal, and an attempt to obtain the records used in connection with the Veteran's application for benefits must be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (noting that if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).

Finally, there are outstanding VA treatment records that need to be obtained.  Following a 1995 rating decision, the Veteran did not submit another claim for compensation benefits until 2008.  VA obtained treatment records beginning in May 2005.  The last VA treatment records in the claims file prior to May 2005 are dated in April 1994.  Thus, the Board finds that records from May 1995 to May 2005 should be associated with the claims file, as they are potentially relevant to the issues on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit any relevant medical or other evidence he has in his possession that he claims he has previously submitted to VA regarding his right shoulder and right knee disorders.  The Board understands that the Veteran has stated that some records may not be available because of several fires, which may have destroyed some records.

2.  Obtain hospitalization (in-patient) records from the Rhein-Main Air Base in Germany.  These records would be dated in October/November 1966.  

3.  Obtain the full CID report pertaining to the October 1966 automobile accident that occurred in Germany, including all the supporting documents for the report.  

4.  Obtain the Veteran's Official Military Personnel File (OMPF).  

5.  Contact the Social Security Administration (SSA) and obtain any records pertinent to the Veteran's application for Social Security disability benefits, which he claims was submitted in 1982, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

6.  Obtain the VA treatment records from the Dallas VA Medical Center from May 1994 to May 2005.

7.  Attempts to the federal records noted in the above directive numbers 2-6 should not conclude until it is reasonably certain they do not exist or further efforts to obtain them would be futile.  If there is an inability to obtain any of the records listed in these directive, provide the Veteran notice of this fact.  The notice must contain the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.

8.  Thereafter, undertake any other development action that is deemed warranted.  Then, readjudicate the issues of entitlement to service connection for right shoulder and right knee disorders.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

